 Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 1 of 10 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                          Orlando Division

                           Case No. ____________________________

ERIKA COLE, n/k/a
ERIKA IANACONE,

       Plaintiff,

vs.


MRS BPO, LLC,

      Defendant.
_____________________________________/

        COMPLAINT AND JURY TRIAL DEMAND
         Plaintiff, ERIKA COLE, n/k/a ERIKA IANACONE, by and through her undersigned

 counsel, hereby sues the Defendant, MRS BPO, LLC, and alleges as follows:

       1.      Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 15 U.S.C. §

1692k(d).

       2.      This is an action under the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. §§1692-1692o, and the Florida Consumer Collection Practices Act seeking actual

damages, statutory damages, attorney’s fees and costs.

       3.      Plaintiff, ERIKA COLE, n/k/a ERIKA IANACONE, (hereinafter referred to as

“Plaintiff” or “COLE”), brings this action for illegal practices of Defendant, MRS BPO, LLC,

who used false, deceptive and misleading practices, and other illegal practices, in connection

with its attempts to collect an alleged debt from the Plaintiff.
 Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 2 of 10 PageID 2



       4.      Plaintiff alleges that Defendant, MRS BPO, LLC, and its debt collector

employees, violated the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

(“FDCPA”), and the Florida Consumer Collection Practices Act, Fla. Stat. §§ 559, et seq.

(“FCCPA”).

       5.      The FDCPA regulates the behavior of collection agencies attempting to collect a

debt on behalf of another. The United States Congress has found abundant evidence of the use

of abusive, deceptive, and unfair debt collection practices by many debt collectors, and has

determined that abusive debt collection practices contribute to a number of personal bank-

ruptcies, marital instability, loss of jobs, and invasions of individual privacy. Congress enacted

the FDCPA to eliminate abusive debt collection practices by debt collectors, to ensure that those

debt collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote uniform State action to protect consumers against debt collection

abuses. 15 U.S.C. § 1692(a) - (e).

       6.      The FDCPA is a strict liability statute, which provides for actual or statutory

damages upon the showing of one violation. The Eleventh Circuit has held that whether a debt

collector’s conduct violates the FDCPA should be judged from the standpoint of the “least

sophisticated consumer.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir. 2010).

       7.      To prohibit harassment and abuses by debt collectors the FDCPA, at 15 U.S.C. §

1692d, provides that a debt collector may not engage in any conduct the natural consequence of

which is to harass, oppress, or abuse any person in connection with the collection of a debt and

names a non-exhaustive list of certain per se violations of harassing and abusive collection

conduct. 15 U.S.C. § 1692d(1)-(6).




                                               -2 -
 Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 3 of 10 PageID 3



       8.       To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, outlaws the

use of false, deceptive, and misleading collection letters and names a non-exhaustive list of

certain per se violations of false and deceptive collection conduct. 15 U.S.C. § 1692e(1)-(16).

                                     I. PARTIES-PLAINTIFF

       9.       Plaintiff is a natural person who, at all times relevant to this Complaint and Jury

Trial Demand.

       10.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3) and Fla.

Stat. § 559.

       11.      Plaintiff is a “debtor” as that term is defined by Fla. Stat. § 559.55(2).

       12.      Plaintiff allegedly incurred a financial obligation on student loans for primarily

personal, family, or household purposes, which is, therefore, a “debt” as that term is defined by

15 U.S.C. § 1692a(5) and Fla. Stat. § 559.55(1).

                                     II. PARTIES - DEFENDANTS

       13.      Defendant, MRS BPO, LLC maintains its main offices at 1930 Olney Avenue,

Cherry Hill, NJ 08003.

       14.      MRS BPO, LLC, is a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6) and Fla. Stat. § 559.55(6).

       15.      Defendant has knowledge and control of the collection activities of their agents

and representatives, including but not limited to supervisors, managers, affiliates, subsidiaries,

divisions, employees, servants, partners, agents, vendors, assignees, transferees, collectors

and/or contractors, for the alleged debt that is the subject of this lawsuit.




                                                 -3 -
 Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 4 of 10 PageID 4



                                        III. FACTS

        16.    Prior to August 24, 2013, Plaintiff borrowed funds from Chase Bank for her

education which loans were assigned to National Collegiate Student Loan Trust 2005-1.

        17.    On August 24, 2013, Plaintiff was sued in two separate lawsuits in Volusia

County Florida on the student loans referred to above.

        18.    In the lawsuits referred to above, undersigned counsel appeared as her attorney in

defense of the claims filed by National Collegiate Student Loan Trust.

        19.    The student loan lawsuits were eventually dismissed by Order dated April 11,

2014.

        20.    By collection letters dated August 27, 2019, copies of which are attached,

Defendant attempted to collect on the debts that were the basis of the lawsuits referred to in

paragraph 17 hereof.

        21.     The collection letters referred to above, failed to inform Plaintiff that the student

loan debts were time barred.    For this reason and others, the statements in the collection letters

contained deceptive and misleading information.

        22.    The collection letters referred to above failed to inform Plaintiff that making any

payments on the time barred debt would restart the running of the statute of limitations. For this

reason and others, the statements in the collection letters contained deceptive and misleading

information.

        23.    Plaintiff is an unsophisticated consumer

        24.    As a “least sophisticated consumer”, Plaintiff could have reasonably concluded

that Defendant was asserting a claim for which she was legally liable.




                                               -4 -
 Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 5 of 10 PageID 5



           25.   The tactics employed by Defendant have caused Plaintiff considerable worry,

embarrassment, frustration, anger, distress, and concern that these organizations would go to this

extent to collect a debt.

           26.   The emotional distress has strained Plaintiff’s relationships with family and

friends.

           27.   All conditions precedent to the filing of this action have occurred, been fulfilled

or waived.

           28.   The statements in the Collection letters dated August 27, 2019 sent by Defendant

to Plaintiff were false, misleading and deceptive and constituted a “communication” as that term

is defined by 15 U.S.C. § 1692a(2) and Fla. Stat. § 559.55(5).


                                         COUNT I
                             FAIR DEBT COLLECTION PRACTICES ACT

           29.   Plaintiff sues the Defendant, MRS BPO, LLC, and repeats and realleges the

allegations in paragraphs 1 through 28 hereof.

           30.   The communications from the Defendant, MRS BPO, LLC, in the form of the

allegations in the collection letters dated August 27, 2019, were in violation of Section 807 of the

FDCPA, 15 U.S.C. §1692e(1) which provides:

                 A debt collector may not use any false, deceptive, or misleading
                 representation or means in connection with the collection of any
                 debt.


                                               TRIAL BY JURY

            Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so

triable.

           WHEREFORE, Plaintiff prays for this Court:



                                                  -5 -
 Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 6 of 10 PageID 6




a.       To declare that Defendant, MRS BPO, LLC, has violated the FDCPA;

b.       To award Plaintiff actual damages sustained as a result of the Defendant’s failure
         to comply with the FDCPA;

c.       To take whatever actions are necessary to repair Plaintiff’s credit;

d.       To award Plaintiff statutory damages not to exceed $1,000.00;

e.       To award Plaintiff reimbursement for such expenses as have been required to
         expend to prosecute this claim;

f.       To award Plaintiff her reasonable attorney’s fees pursuant to 15 U.S.C. §1692k;

g.       To award such other and further relief as the Court deems proper.


                                   COUNT II
                   FLORIDA CONSUMER COLLECTION PRACTICES ACT

         31.        Plaintiff sues Defendant, MRS BPO, LLC, and repeats and realleges the

allegations in paragraphs 1 through 30 hereof.

         32.      Plaintiff is a “debtor” or “consumer” as defined by §559.55(2), Fla. Stat.

         33.      Defendant is a “person” as defined in §1.01(3), Fla. Stat.

         34.      Section 559.72 of the Florida Statutes provides, in part, as follows:

               Prohibited practices generally. — In collecting consumer debts, no person
               shall:

                            *                     *                      *

               (9) Claim, attempt, or threaten to enforce a debt when such person
               knows that the debt is not legitimate, or assert the existence of some other
               legal right when such person knows that the right does not exist.


         35.      The collection letters implicitly threatened to enforce rights that did not

exist.




                                                   -6 -
 Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 7 of 10 PageID 7



        36.     Defendant had knowledge and control of the collection activities of its agents and

representatives, including but not limited to supervisors, managers, affiliates, subsidiaries,

divisions, employees, servants, partners, agents, vendors, assignees, transferees, collectors and/or

contractors, for the alleged debt that is the subject of this lawsuit.

        37.     The tactics employed by Defendant have caused Plaintiff considerable worry,

embarrassment, frustration, anger, distress, and concern that these organizations would go to this

extent to collect a debt.

        38.     The emotional distress has strained Plaintiff’s relationships with family and

friends.

        39.     Plaintiff’s damages pursuant to Florida Statutes including §559.77 have continued

and are continuing as of the filing of this complaint.

        40.     All conditions precedent to the filing of this action have occurred, been fulfilled

or waived.

        41.     Defendant’s acts as described above were done intentionally with the purpose of

coercing Plaintiff to pay the alleged debt.

        42.     As a result of the above violations of the Florida Consumer Collection Practices

Act, the Defendants, MRS BPO, LLC, are liable to the Plaintiff for injunctive and declaratory

relief and actual damages, statutory damages, and attorneys’ fees and costs.

        43.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

continuous sustaining of damages as described by Fla. Stat. §559.77.

        44.     Plaintiff is entitled to damages under Fla. Stat. §559.77 against the Defendant.


        WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

Defendants for the following:



                                                 -7 -
Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 8 of 10 PageID 8




    A.    Declaratory judgment that Defendants’ conduct violated the Florida Consumer
          Collection Practices Act and declaratory and injunctive relief for the Defendants’
          violations of the FCCPA.

    B.    That Defendant be enjoined from any and all further illegal collection practices.

    C.    Actual damages to Plaintiff herein pursuant to Fla. Stat. §559.77(2).

    D.    Statutory damages to Plaintiff herein pursuant to Fla. Stat. §559.77(2).

    E.    Costs and reasonable attorney’s fees pursuant to Fla. Stat. §559.77(2).

    F.    For such other and further relief as may be just and proper.

     DATED this 6 September 2019.


                                           /s/ N. James Turner
                                        N. James Turner, Esq.
                                        Debt Relief Law Center
                                        Counsel for Plaintiff
                                        Florida Bar No. 0203041
                                        100 S. Bumby Avenue
                                        Orlando, FL 32803
                                        (888) 877-5103
                                        Email address: njtlaw@gmail.com




                                         -8 -
Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 9 of 10 PageID 9
Case 6:19-cv-01737-RBD-EJK Document 1 Filed 09/06/19 Page 10 of 10 PageID 10
